Exhibit 10.1
CONSULTING AGREEMENT
 


 
This CONSULTING AGREEMENT (“Agreement”) is made and entered into April 15, 2011
by and between MOGGLE, INC., a Delaware corporation (the “Company“), and JOSEPH
ABRAMS or Designee,  an individual residing at 131 Laurel Grove Avenue,
Kentfield, CA 94904 (and collectively the “Consultant”).


In consideration of the mutual premises herein contained and intending to be
legally bound hereby, the parties agree as follows:
 
1.             Consulting Services.
 
1.1.          Services.  During the term of this Agreement, Consultant shall
provide consulting services to the Company as set forth on Schedule 1 hereto
(the “Consulting Services”).  The Consultant will perform the Consulting
Services faithfully, diligently and to the best of the Consultant’s skill and
ability.


1.2           Independent Contractor.  Consultant and Company acknowledge and
agree that the relationship hereunder created is one of an independent
contractor and not one of employment.  Consultant shall at all times during the
Consulting Term act as an independent contractor and nothing hereunder shall be
construed to be inconsistent with this relationship or status or  create or
imply a relationship of employer-employee between the Company and
Consultant.  Consultant shall not hold himself out to third parties as an
employee of Company, and shall have no authority to bind or commit Company,
legally or otherwise.  The Consultant shall not be entitled to any benefits paid
by the Company to its employees.  The Consultant shall be solely responsible for
any tax consequences applicable to him by reason of this Agreement and the
relationship established hereunder, and the Company shall not be responsible for
the payment of any federal, state or local taxes or contributions imposed under
any employment insurance, social security, income tax or other tax law or
regulation with respect to the Consultant’s performance of consulting services
hereunder.  Company and Consultant shall report any and all payments made by
Company pursuant to this Agreement to the appropriate governmental agencies in a
manner consistent with Consultant's status as an independent contractor.
 
 
1.3           Term.  This Agreement will commence on the Effective Date and
shall be effective for 18 months (the “Term”) commencing on the date hereof,
subject to earlier termination, as defined below, without or with cause for any
breach by the Consultant of its obligations hereunder as more specifically set
forth in the Statement of Work.
 
Termination.
 
 
a.
Termination without Cause - Either party may terminate this Agreement or any
Statement of Work without cause upon giving thirty day’s prior written notice
thereof to the other party. At no time will termination without cause be allowed
prior to 9 months from the effective date of this Agreement.  If a party
terminates this Agreement under the prior sentence, Company shall pay to
Consultant the fees for any Services, as defined in Exhibit A, performed before
the final date of termination.

 
 
1

--------------------------------------------------------------------------------

 
 
 
b.
Termination with cause

 
 
i.
During the first 90 days the Company and Consultant will work together to create
an operating plan.  The plan will include a 90 day Statement of Work with agreed
to milestones and deliverables.

 
 
ii.
Company will perform periodic reviews over the course of each 90 day (quarterly)
plan, scheduled at the discretion of the Company but at a minimum monthly, of
the performance/progress that has been achieved against the milestones and
deliverables in the plan.  If it is determined that the performance/progress of
the Consultant is not acceptable to the Company, they will provide formal notice
to the Consultant and allow for a twenty (20) business day remedy period.  If,
upon completion of the remedy period, the Company determines that there is no
ability to remedy, the Company may terminate this agreement immediately and
without prior notice.

 
 
iii.
Company may terminate this Agreement immediately and without prior notice if
Consultant refuses to or is unable to perform the Services and either party may
terminate this Agreement immediately and without prior written notice if the
other party is in breach of any material provision of this Agreement.  In the
case of termination with cause, Company shall pay to Consultant the fees for any
Services, as defined in Exhibit A, performed before the final date of
termination.

 
Survival.  Upon such termination all rights and duties of the parties toward
each other will cease except:
 
 
a.
Company shall pay, within 30 days after the effective date of termination, all
amounts owing to Consultant for Services completed and accepted by Company prior
to the final termination date and related expenses, if any, in accordance with
the provisions of Section 1 (Services and Compensation); and



 
2.             Compensation.
 
 2.1           Monthly Compensation.  The Company shall pay Consultant or
Designee $15,000 per month, of which amounts shall be paid in semi- monthly
installments on the fifteenth day and last day of each month during the
Term.  The Consultant and designees shall be entitled to reimbursement for
expenses reasonably incurred in connection with the performance of Consultant’s
duties hereunder subject to the following limitations:  (a) all invoices must be
accompanied by receipt for each expense in excess of $25.00 and all expenses in
excess of $500.00 will be pre-approved (b) all travel reimbursement invoices
must be submitted within forty-five days after Consultant and designees incurs
such expenses; and (c) appropriate business related entertainment expenses shall
be reimbursed to the extent mutually agreed upon by the parties..
 
 
2

--------------------------------------------------------------------------------

 
 
2.2.  Additional Compensation.   In addition to the foregoing compensation, the
Company shall pay Consultant or Designee the following additional compensation:
 
 
(a)
On the earlier of (i) six (6) months after the date hereof and (ii) the date on
which the Company has entered into a total of ten (10) Merchant Accounts as the
direct result of the services of Consultant hereunder, provided that at least
one (1) such Merchant Account is with a Major Name Merchant or Merchant
Processor, Consultant shall be entitled to purchase 2,000,000 shares of common
stock, $.001 par value per share (“Common Stock”), of the Company at a purchase
price of $0.20 per share.  All Options will be five year options expiring April
15, 2016.

 
 
(b)
On the earlier of (i) nine (9) months after the date hereof and (ii) the date on
which the Company has entered into a total of twenty (20) Merchant Accounts as
the direct result of the services of Consultant hereunder, provided that at
least three (3) of such Merchant Accounts are with a Major Name Merchant or
Merchant Processor, Consultant shall be entitled to purchase 2,000,000 shares of
Common Stock at a purchase price of $0.20 per share. All Options will be five
year options expiring April 15, 2016.

 
 
(c)
On the earlier of (i) twelve (12) months after the date hereof and (ii) the date
on which the Company has entered into a total of thirty (30) Merchant Accounts
as the direct result of the services of Consultant hereunder, provided that at
least five (5) of such Merchant Accounts or Merchant Processors are with a Major
Name Merchant, Consultant shall be entitled to purchased 2,000,000 shares of
Common Stock, of the Company at a purchase price of $0.40 per share.  All
Options will be five year options expiring April 15, 2016.


For the purpose of this Section 2.2, “Merchant Account” shall mean a
fully-executed agreement between the Company and a merchant, retailer or service
provider (each a “Merchant”) pursuant to the Merchant is obligated to feature
any of the Company’s products on its website and enters into an agreement which
is accepted by the Company.  For the purpose of this Section 2.2, “Merchant
Processor Account” shall mean a fully executed agreement between the Company and
a credit card processing company or similar service provider (each, a “Merchant
Processor”) pursuant to the Merchant is obligated to feature any of the
Company’s products with its customers, (“Merchants”) or on its platform and
enters into an agreement which is accepted by the Company.  For the purpose of
this Section 2.2, “Major Named Merchant” shall mean a nationally recognized
Merchant which generates substantial on-line sales and features any of the
Company’s products on its website and enters into an agreement which is accepted
by the Company. The decision to enter into any contract with any Merchant or any
Merchant Processor shall be made by the Company in its sole and absolute
discretion. The decision on whether a “Merchant Account”, “Merchant Processor”
or “Major Named Merchant” is bona fide or acceptable to the Company will be
pre-approved with the Company by the Consultant or agreed to in the 90-day
Statement of Work Plan.


 
3

--------------------------------------------------------------------------------

 
 
3.              Option Agreement.
 
The Company will supply to Consultant an Option Agreement within 60 days of the
Effective Date.  All options will have full piggy back registration rights and
can be exercised in whole or part, by means of a “cashless exercise” until the
underlying shares are fully registered and clear of any restrictions or
legend.  All Options will be five year options expiring April 15, 2016.
 
 
4.              Confidentiality; Non Solicitation.
 
4.1         Confidentiality.   Consultant agrees at all times during the term of
this Agreement and thereafter, Consultant will not use or disclose or allow
anyone else to use or disclose any "Confidential Information" (as defined below)
relating to the Company (as used in Section 4, “Company” shall mean the Company
and its subsidiaries), its products, services, suppliers or customers except (a)
as may be necessary in the performance of Consultant’s service to the Company
which use or disclosure shall be solely for the benefit of the Company in
connection with the Company’s business and in accordance with the Company’s
business practices and policies or (b) as may be specifically authorized in
advance by any officer of the Company.  "Confidential Information" shall
include, but shall not be limited to, information consisting of research and
development, patents, trademarks and copyrights and applications thereto,
technical information, computer programs, software, methodologies, innovations,
software tools, know-how, knowledge, designs, drawings, specifications,
concepts, data, reports, processes, techniques, documentation, pricing,
marketing plans, customer and prospect lists, trade secrets, financial
information, salaries, business affairs, suppliers, profits, markets, sales
strategies, forecasts, employee information and any other information not
available to the general public, whether written or oral, which Consultant knows
or has reason to know the Company treats as confidential for any purpose, such
as maintaining a competitive advantage or avoiding undesirable
publicity.  Consultant will keep Confidential Information secret and will not
allow any unauthorized use of the same, whether or not any document containing
it is marked as confidential.  These restrictions, however, will not apply to
Confidential Information that has become known to the public generally through
no fault or breach of Consultant’s or that the Company regularly gives to third
parties without restriction on use or disclosure.  Consultant further
understands and acknowledges that (i) the Confidential Information is the
property of the Company, constitutes a major asset of the Company and is crucial
to the successful operation of the Company's business; (ii) the use,
misappropriation or disclosure of the Confidential Information would constitute
a breach of this Agreement and could cause irreparable injury to the Company;
and (iii) it is essential to the protection of the Company's goodwill and to the
maintenance of the Company's competitive position that the Confidential
Information be kept secret.
 
 
4

--------------------------------------------------------------------------------

 


4.2           Non Solicitation.  Consultant agrees at all times during the term
of this Agreement and  for a period of one (1) year following termination of
this Agreement, Consultant shall not:


 
(a)
Solicit or induce any (i) employee of the Company to leave the employ of the
Company; or (ii) consultant or independent contractor of the Company to
discontinue providing services to the Company;

 
 
(b)
Hire or attempt to hire, recruit or assist others in hiring or recruiting any
employee, consultant or independent contractor of the Company; or

 
 
(c)
Cause or attempt to cause any existing or prospective customer, client or
account of the Company or any supplier or provider of services to the Company
who then has a relationship with the Company for current or prospective business
to desert, terminate, limit or in any manner modify, or fail to enter into any
actual or potential business relationship with Company.

 
4.3           Scope.  The parties hereto agree that, due to the nature of the
Company's business, the duration and scope of the non-solicitation provisions
set forth above are reasonable.  In the event that any court determines that the
duration or the geographic scope, or both, are unreasonable and that such
provisions are to that extent unenforceable, the parties hereto agree that such
provisions shall remain in full force and effect for the greatest time period
and in the greatest area that would not render it unenforceable. The parties
intend that the non-solicitation provisions herein shall be deemed to be a
series of separate covenants, one for each and every county of each and every
state of the United States of America and each and every political subdivision
of each and every country outside the United States of America where this
provision is intended to be effective.
 
5.             Work For Hire.  All Work Product (as defined below) shall be
considered a “work made for hire” and the Work Product and all copyrights,
patents, trade secrets, industrial design rights, trademarks, trade dress, and
other worldwide proprietary rights therein, together with all renewals and
extensions thereof are owned solely by the Company.  Consultant hereby
irrevocably assigns and transfers to the Company all of its right, title and
interest in and to the Work Product.  “Work Product” shall mean all works of
authorship created, conceived or developed by Consultant or its employees,
agents, or subcontractors in the performance of the Services, including without
limitation, software, source code, text, graphics, designs, drawings,
information, data, functional and technical designs and specifications,
interfaces, flowcharts, site maps, navigation maps, documentation, operating
instructions, design concepts, together with all documents, data and other
information of any kind, including that incorporating, based upon, or derived
from the foregoing, and together with all modifications, revisions, changes,
copies, partial copies, translations, compilations, modifications and derivative
works thereof.  At any time during the Term of this Agreement, the Company may
request delivery of, and Consultant shall deliver, any Work Product in progress.


6.             Return of Company Property.  Promptly upon the expiration or
sooner termination of the term of this Agreement, and earlier if requested by
the Company at any time, Consultant shall deliver to the Company (and will not
keep in Consultant’s possession or deliver to anyone else) all Confidential
Information, all copies thereof, and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Consultant as part of or in connection with the Consulting Services or otherwise
belonging to the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
7.             Equitable Relief.
 
7.1         Consultant acknowledges that the restrictions contained in Sections
4, 5 and 6 hereof are reasonable and necessary to protect the legitimate
interests of the Company and its affiliate, that such restrictions are deemed to
be material, that the Company would not have entered into this Agreement in the
absence of such restrictions, that it would be impossible or inadequate to
measure and calculate the Company’s or its affiliate’s damages from any
violation of those Sections and that any violation of any provision of those
Sections may result in irreparable injury to the Company or its affiliate (each
of which shall be deemed a third party beneficiary of such
restriction).  Consultant agrees that each of the Company and its affiliate
shall be entitled to preliminary and permanent injunctive relief and to specific
performance of any such provision of this Agreement, without the necessity of
proving actual damages as well as to an equitable accounting of all earnings,
profits and other benefits arising from any violation of Section 4, 5 or 6
hereof, which rights shall be cumulative and in addition to any other rights or
remedies to which the Company or any affiliate may be entitled.  Consultant
further agrees that no bond or other security shall be required in obtaining
such equitable relief and Consultant hereby consents to the issuance of such
injunction and to the ordering of specific performance.


7.2           The parties irrevocably and unconditionally (a) agree that any
suit, action or other legal proceeding seeking equitable relief under this
Section 7, including without limitation, any action commenced by the Company for
preliminary and permanent injunctive relief and other equitable relief, and any
suit, action or other legal proceeding brought against the Company, shall be
brought and adjudicated in the United States District Court for the Eastern
District of Pennsylvania or, if such court will not accept jurisdiction, in any
court of competent civil jurisdiction sitting in Philadelphia County,
Pennsylvania, (b) consents to the non-exclusive jurisdiction of any such court
in any such suit, action or proceeding and (c) waives any objection which
Consultant may have to the laying of venue of any such suit, action or
proceeding in any such court.  Consultant also irrevocably and unconditionally
consents to the service of any process, pleading, notices or other papers in any
manner permitted by the notice provisions of Section 10 hereof.


8.    Representations, Warranties and Covenants.  The Consultant hereby
represents, warrants and covenants to the Company as follows:


8.1            Consultant has the full right, power and authority to enter into
this Agreement, perform his obligations, hereunder, and to grant and assign the
rights provided for herein.


8.2.           Neither the execution and delivery of this Agreement, the
performance of the transactions contemplated hereby, nor compliance by the
Consultant with any of the provisions hereof will: (a) violate any order, writ,
injunction, decree, law, statue, rule or regulation applicable in any respect to
the Consultant or with respect to any of his obligations hereunder; or (b)
require the consent, approval, permission or other authorization of, or
qualification or filing with or notice to, any court, arbitrator or other
tribunal or any governmental, administrative, regulatory or self-regulatory
agency or any other third party, except for those that have been obtained;
 
 
6

--------------------------------------------------------------------------------

 


8.3           Consultant: (a) is not and will not become a party to, and is not
and will not become subject to, any employment agreement, non-competition
agreement or covenant, non-disclosure agreement or covenant, or any other
agreement, covenant, understanding or restriction that would prohibit the
Consultant from executing this Agreement, engaging in the transactions
contemplated hereby, or performing fully his duties and responsibilities
hereunder; and (b) can perform his obligations hereunder without disclosing or
using any confidential or proprietary information of any third party; and
 
8.4           To Consultant’s knowledge, this Agreement and the transactions
contemplated hereby will not infringe or conflict with, and are not inconsistent
with, the rights of any other person.
 
8.5           Consultant is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D under the Securities Act of 1933 as amended (the
“Securities Act”)  Any shares (“Shares”) of Common Stock being purchased by
Consultant hereunder are being acquired for Consultant’s own account for
investment purposes only, not as a nominee or agent and not with a view to the
resale or distribution of any part thereof, Consultant has no present intention
of selling, granting any participation in or otherwise distributing the same,
Consultant does not have any contract, undertaking, agreement or arrangement or
person to sell, transfer or grant participation to such person or third person
with respect to any of the Shares.  Consultant understands that the Shares are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or registered or
qualified under any state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom.  Consultant has such knowledge,
sophistication and experience in financial, tax and business matters in general,
and investments in securities in particular, that it is capable of evaluating
the merits and risks of this investment in the Shares, and Consultant has made
such investigations in connection herewith as it deemed necessary or desirable
so as to make an informed investment decision without relying upon the Company
for legal or tax advice related to this investment.
 


9.             Indemnification.
 
9.1. General.  Consultant and Company shall cross indemnify, defend and hold
harmless the Consultant and its Designees and the Company and its directors,
officers, employees, shareholders and agents (collectively, the “Indemnified
Parties”) from and against all claims, suits, losses, liabilities, damages and
expenses (including without limitation,  reasonable legal fees) without
limitation based upon, relating to or arising out of: (a) a breach of any
warranties made by Consultant or Company herein; (b) a breach by Consultant or
Company of any of its obligations hereunder; and (c) the conduct of Consultant
or Company and any breach or violation of law.  The Indemnification will be
limited to compensation earned.


 
7

--------------------------------------------------------------------------------

 


9.2           Intellectual Property.  Consultant will indemnify, defend and hold
harmless the Indemnified Parties from and against all claims, suits, losses,
liabilities, damages and expenses (including without limitation, reasonable
legal fees) without limitation based upon, relating to or arising out of a claim
that the Services or Work Product infringe any U.S. or foreign patent,
copyright, trade secret or other intellectual property right.


10.           Governing Law.  This Agreement shall be governed by and
interpreted under the laws of the Commonwealth of Pennsylvania without giving
effect to any conflict of law provisions.


11.           Notices.  All notices and other communications hereunder or in
connection herewith shall be in writing and shall be deemed to have been given
when delivered by hand, reputable express delivery service, mailed by certified
or registered mail, return receipt requested, or sent via facsimile and followed
up by hand delivery, reputable express delivery service or mailed by certified
or registered mail, return receipt requested to the party as follows (provided
that notice of change of address shall be deemed given only when received):


If to the Company, to:


Moggle, Inc.
15 West Highland Avenue
Philadelphia, PA  19118
Attention:  Chief Executive Officer
Fax:           215-247-1163


If to Consultant, to:


Joseph Abrams
131 Laurel Grove Avenue
Kentfield, CA  94904


Fax:  240 332-0504



 
or to such other names or addresses as Company or Consultant, as the case may
be, shall designate by notice to the other person in the manner specified in
this Section.


1.
12.
Miscellaneous.  This Agreement: (a) constitutes the entire agreement, and
supersedes any prior agreements relating to the subject matter hereof; (b) may
be modified only in a writing duly executed by the parties hereto; (c) shall be
binding upon and inure to the benefit of and be enforceable by the successors
and assigns of the Company; and (d) may not be assigned (except by operation of
law) by the Company, but may be assigned by Abrams, and shall be binding upon
and shall inure to the benefit of the parties hereto and their successors, legal
representatives and permitted assigns.



 
8

--------------------------------------------------------------------------------

 
 
13.           Severability.  The covenants in this Agreement are severable, and
if any covenant or portion thereof is held to be invalid or unenforceable for
any reason, such covenant or portion thereof shall be modified or adjusted by a
court or other tribunal exercising its equitable powers to the extent necessary
to cure such invalidity or unenforceability, and all other covenants and
provisions shall remain valid and enforceable.
 
14.           Counterparts.   This Agreement may be executed in counterparts,
each of which shall be deemed an original, and both of which together shall
constitute one and the same instrument
 
15.           Survival.  Notwithstanding any termination or expiration of this
Agreement, Sections 4, 5, 6, 7, 8 and 9 of this Agreement shall survive and
remain in full force and effect in accordance with their respective terms.
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.



 
MOGGLE, INC.
             
By: /s/ Ernest Cimadamore
         
Name: Ernest Cimadamore
         
Title: CEO
             
CONSULTANT
             
/s/ Joseph Abrams
 
Joseph Abrams

 
 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE 1






 
·
Provide business development services as reasonably requested by the Company



 
·
Introduce the Company to, and assist the Company into entering into service
agreements with, on-line merchants and credit card processing companies



 
·
Serve as Chairman of the Company’s Board of Advisors



 
·
Promote the Company’s services to the on-line business community

 
 
 
 
 
 
11

--------------------------------------------------------------------------------